AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              Fl
                                     UNITED STATES DISTRICT Co                                                  APR 3 0 20!9
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                 JUDGMENT IN AC

                                                                                                                          987)
                                v.

                                                                         Case Number:        13CR3881 MMA
                   ANTHONY WALKER (1)

                                                                      Robert Swain
                                                                      Defendant's Attorney
REGISTRATION NO.                40714298

o -
THE DEFENDANT:
lZI   admitted guilt to violation of allegation(s) No.      2
                                                           ��������-




D was found guilty in violation of allegation(s) No.                                                   after denial of guilty.

Accordin2ly, the court has a<\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
                                   Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
               2                   Act). Failure to be truthful and/or follow instructions




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 of thls judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations


DEFENDANT:                ANTHONY WALKER(!)                                                        Judgment - Page 2 of2
CASE NUMBER:              13CR3881 MMA


                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TWELVE(12) MONTHS AND ONE(1) DAY




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at    _______                       A.M.             on   ------




       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D     on or before

       D     as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                          RETURN

 I have executed this judgment    as   follows:

       Defendant delivered on                                              to   -------




 at   ______                                ,   with a certified copy of this judgment.



                                                                      UNITED STATES MARSHAL




                                       By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      13CR3881 MMA
